El Juez Asociado Se. del Toro,
emitió la opinión del tribunal.
Veinte y tres vecinos de la ciudad de Arecibo entabla-ron -una demanda en la corte del distrito contra el presbí-tero Agustín Rexacb, como representante de la “Ermita de la Monserrate,” y el municipio de Arecibo, representado por su Alcalde Manuel Pérez Aviles, solicitando que la corte *515declarara finalmente por sentencia: 1°., que los demandantes no están obligados a pagar canon ni tributo de clase alguna por el uso que, con las casas que en ellas tienen construidas, Racen de ciertas parcelas de terreno; 2°., que los demandan-tes sólo vienen obligados a entenderse con el municipio de Arecibo a quien compete el mejor derecho a la propiedad de las parcelas de referencia, y 3°., que es nulo el expediente posesorio tramitado por el representante de la ermita para acreditar la posesión de las repetidas parcelas, debiendo, por tanto, cancelarse su inscripción en el registro de la propiedad.
Como base de tales peticiones alegaron los demandantes, en resumen, los siguientes Recbos:
Hacia el año de 1736, a solicitud de varios vecinos, el Go-bierno de la Isla de Puerto Rico como superior gerárquico del Cabildo de Arecibo, y el Obispado, autorizaron la fabrica-ción de una ermita llamada “de la Monserrate,” en la cum-bre del “Cerro,” junto al recinto principal de la población de Arecibo. Más tarde se entregó a la ermita por tiempo indefinido y sin que nada tuviera qué pagar por ello el solar del edificio y diez tercias de vara en derredor del mismo, de-biendo destinarse las. diez tercias de vara a cementerio. Luego, en 1819, el mayordomo de la ermita, solicitó del Ayun-tamiento de Arecibo, que se gravaran los solares del “Cerro” y se le satisficiera el importe del terreno del cementerio, soli-citud que fue negada por tratarse de una zona comprendida dentro de los ejidos.
Antes, en y después del 1819 los vecinos de Arecibo soli-citaban y obtenían del ayuntamiento la concesión de solares para fabricar- sus viviendas, concesiones que se hacían sin tiempo determinado y sin tener que pagar rentas de ninguna especie. La devoción de los vecinos dueños de las casas cons-truidas en el ensanche del “Cerro,” los movió desde aque-lla época a donar un peso anual para la celebración de la fiesta de la Virgen de la Monserrate, pero sin contraer obli-gación legal ulterior alguna a favor de dicho culto, ni de la Iglesia.
*516Así las 'cosas, en febrero de 1912 el- presbítero Rexach, cura vicario dé Arecibo, en representación de la ermita, tra-mitó un expediente alegando que la ermita venía poseyendo a título de dueña, quieta, publicamente y sin oposición de nadie, cuatro parcelas • de terreno enclavadas en el barrio de la “Monserrate,” de Arecibo. Las parcelas se valuaron en $9,340. TTna mide 2,032 metros cuadrados, otra 918, otra 1,626 y otra 1,548. Todas se describen, en debida forma. El presbítero Rexach alegó además en el expediente que las par-celas formaban parte del predio adquirido por la ermita ha-cían más de setenta y cinco años a virtud de manda piadosa de Don Calixto Soto, y que careciendo de título escrito efi-ciente, acudía a la corte para que, previos los trámites legales, aprobara la informacióny ordenara su inscripción en el regis-tro de la propiedad sin perjuicio de tercero de mejor dere-cho. El expediente fue finalmente aprobado e inscrito en el Registro de la Propiedad de Arecibo.
Las parcelas indicadas “se hallan enclavadas en la zona comunal de los ejidos para ensanche de la población, y no< se ha.citado para la instrucción del expediente posesorio a los demandantes.” Dentro de las repetidas :parcelas “los, demandantes poseen casas de su propiedad que,han sido cons-truidas por concesión y autorización del Ayuntamiento de Arecibo, sin exigirles canon, merced, ni compensación, en sola-res de la municipalidad cedidos en disfrute sin determina-ción de tiempo.” No es cierto que la ermita haya poseídoen concepto de dueña las parcelas. Es más, la ermita y.sn culto han desaparecido por reintegración al municipio del te-rreno en que se hallaba enclavada la ermita desde 1882. ■
Emplazado el demandado Rexach, opuso a la demanda la excepción previa de no aducir hechos suficientes para deter-minar una causa de acción.- La excepción fue sostenida por la corte, registrándose luego, una sentencia en contra de los. demandantes contra la cual interpusieron éstos el presente recurso de apelación.
*517Examinados cuidadosamente los hechos que se alegan por los demandantes, es necesario concluir que debe confirmarse la sentencia recurrida.
Aparece de la demanda misma que la Ermita de la Mon-serrate de Arecibo acreditó su posesión en concepto de dueña de' ciertas parcelas de terreno e inscribió su derecho en el registro de la propiedad. Como la Ermita posee en concepto de dueña, tiene a su favor la presunción legal de que posee con justo título y ante los tribunales de justicia esa presun-ción sólo puede ser destruida'por la persona que demuestre que tiene un mejor derecho que el de ella a la propiedad de las parcelas. Los demandantes no son dueños. Ni directa ni indirectamente hacen tal alegación, careciendo en su con-secuencia de acción para pedir la nulidad del expediente posesorio.
Pero hay más, aun admitiendo qne en la demanda se hu-biera alegado con suficiente claridad que el municipio de Arecibo tenía mejor derecho a la propiedad de las parcelas que la Ermita de la Monserrate y que el municipio, después de haber concedido el usufructo a los demandantes, se negaba a ejercitar su derecho de dominio dentro del cual estaba com-prendido el del usufructo de los demandantes, por cuya razón aparecía como parte demandada en este pleito, aun-así es evidente que los demandantes no tienen acción para pedir la nulidad del expediente posesorio en general como la piden. Y aun suponiendo que la tuvieran para pedir la nulidad del expediente en cuanto pudiera afectar a su derecho, ese dere-cho no aparece concretado en parte alguna de la demanda. La alegación de que los demandantes han construido sus casas en las parcelas, es insuficiente. Se trata de cuatro parcelas distintas y por lo menos de veinte y tres casas diferentes y no se sabe por virtud de la alegación fundamental de los - propios demandantes, la demanda, en qué parcela está situada una sola de las casas, qué extensión de terreno ocupa, ni cuá-les son sus colindancias.
*518Expuesto lo que antecede y haciendo constar además que en la demanda no se imputa al demandado Bexach la reali-zación de acto alguno que haya perturbado directamente a los demandantes en la posesión material de los solares que ocupan, no es necesario entrar a considerar las otras cues-tiones a que se refiere el juez de distrito en la opinión que sirve de fundamento a su sentencia, cuestiones que en este pleito resultan académicas por falta de base en las alega-ciones para poderlas levantar, discutir y resolver.
Debe confirmarse la sentencia recurrida.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison. '